rn     rn*-*
                                                                                     »    o2
                                                                                     CO   re12"—
                                                                                     S»   Mm'1!
                                                                                   at     5>o

                                                                                   *-     30


           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of                No. 69260-7-1
HANNA GOMAA,
                                                DIVISION ONE
                         Respondent,

                and                              UNPUBLISHED OPINION

ABDELKRIM (A.K.) ZEBDI,

                        Appellant.               FILED: February 3, 2014

       Schindler, J. — Abdelkrim (A.K.) Zebdi appeals the decree of dissolution, the

findings offact and conclusions of law, the final parenting plan, and the final orderof
child support. Zebdi asserts the court erred in (1) awarding $16,000 to his former
spouse Hanaa Gomaa for the sale of a car, (2) failing to take into consideration cultural

factors and finding he committed acts of domestic violence, and (3) ordering him to pay

$30,000 in attorney fees under RCW 26.09.140 and CR 11. We affirm the trial court in

all respects.

                                         FACTS

       Abdelkrim (A.K.) Zebdi was born and raised in Djelfa, Algeria. Zebdi obtained a

degree in biology and attended graduate school in Algiers. In 1989, Zebdi moved to
Alaska to attend the University of Alaska Fairbanks and obtain a master's degree in
No. 69260-7-1/2


fisheries. In 1992, Zebdi moved to Michigan to work on a research project at Michigan

State University.

       Hanaa Gomaa was born and raised in Cairo, Egypt, and graduated from

American University. In 1988, Gomaa moved to the United States to attend Michigan

State University and obtain a graduate degree in school psychology.

      Zebdi and Gomaa began dating in 1993 and on November 22, 1994, got married

in Michigan. In 1996, their son M.L.Z. was born. Two years later, another son A.R.Z.

was born. After the birth of A.R.Z., Zebdi obtained a master's degree in statistics and

started working as a computer programmer. In 1998, Gomaa received a doctorate in

school psychology.

       In 2000, Zebdi got a job with a Seattle software company, Insightful Corporation,

and the family relocated to Washington. Gomaa stayed home to take care of the

children and assumed responsibility for homeschooling. In 2007, their daughter M.G.Z.

was born. That same year, Zebdi started his own computer consulting business, Ghalia

Technology LLC, and continued to work at AIIRecipes.com. From 2007 to 2008, Zebdi

worked at "WTS," and in 2008, he went to work for the Pacific States Marine Fisheries

Commission as a computer programmer.

       In February 2011, Gomaa and the three children visited her family in Egypt.

While in Egypt, Zebdi told Gomaa to send him divorce papers. Zebdi also asked

Gomaa to send passport photos of the children but would not tell her why. In July,

Gomaa left Egypt and returned to Michigan with the children. Gomaa did not tell Zebdi

she was leaving Egypt or returning to Michigan because she was afraid he would take

the children away.
No. 69260-7-1/3


      On August 19, Gomaa filed a petition for dissolution of the marriage in King

County Superior Court. Zebdi filed a motion for an order requiring Gomaa to return the

children to Washington and for a temporary restraining order preventing both parties

from selling or disposing of property. Gomaa filed a motion for an order prohibiting

Zebdi from moving the children from Michigan to Washington. In support, Gomaa

stated that Zebdi physically abused her and the two boys, M.L.Z. and A.R.Z., and

attached a photograph showing bruising on A.R.Z.'s face. Zebdi filed a declaration

denying abuse.

      The court granted Zebdi's motion for a temporary restraining order and on

September 14, entered an order prohibiting the parties from "transferring, removing,

encumbering, concealing or in any way disposing of any property." The court denied

Zebdi's motion to order the return of the children to Washington. The court appointed a

guardian ad litem (GAL) to investigate and report to the court on:

                A) [Cjultural issues impacting parenting; B) whether the children
       would be at risk in the father's residence; and C) make a recommendation
       to the Court for the children's temporary Residential Placement pending
       trial.

       Gomaa filed a motion for temporary maintenance of $1,000 a month, child

support, and entry of a temporary restraining order to prevent both parties from also

"selling, harming, transferring, removing, encumbering, concealing or in any way

disposing of any property," including withdrawing any money from bank accounts. The
court denied the request for maintenance but ordered Zebdi to pay child support. The

court granted Gomaa's motion and entered a temporary restraining order on October 6
that prohibited the parties not only from selling, transferring, or concealing property, but
No. 69260-7-1/4


also prohibited the parties from withdrawing "any monies from checking accounts[,]...

savings accounts or money market accounts."

        On March 22, 2012, the GAL filed a 35-page report with the court. The GAL

interviewed Gomaa, M.L.Z., A.R.Z., Zebdi, and people who knew the family.1
       According to the report, Zebdi told the GAL that the marriage had its" 'ups and

downs.'" Zebdi told the GAL that when M.L.Z. was born he " 'felt nailed'" because he

could no longer be a " 'free spirit.'" Zebdi said that when A.R.Z. was born," 'the second

foot was nailed.'" Except for throwing a slipper" 'in her direction'" on two occasions,

Zebdi told the GAL he did not abuse Gomaa. Zebdi also denied abusing M.L.Z. or

A.R.Z., stating that he only used " 'mild, non-harming, corporal reminders and only if

absolutely necessary.'" Zebdi explained to the GAL that the physical" 'reminders'"

were part of the " 'seven years of training'" phase in the traditional child-rearing

schedule he followed.

        Fifteen-year-old M.L.Z. told the GAL that his father had " 'mood swings'" and that

he was not sure Zebdi could control his emotions. M.L.Z. said that his father was

physical with him " 'a lot of times.'" Zebdi would slap "really hard" and that his slaps

were "the injuring kind. They were not meant to have lasting damage but temporary

pain." Once Zebdi slapped M.L.Z. several times in a row when he was "on the ground"

and then "kicked me in the torso a couple of times. He kicked me to hurt me" and

" 'made me feel worthless.'"




        11n the report, the GAL explained that she did not interview Zebdi'sfriends who wrote
declarations on his behalf because these individuals did not observe Zebdi's interactions with the family in
private.
No. 69260-7-1/5


       Thirteen-year-old A.R.Z. told the GAL that Zebdi" 'slapped me and my brother

plenty of times, in the face.'" A.R.Z. recalled that once, Zebdi" 'hit me in the head with

a three inch math book.'" A.R.Z. said that Zebdi had a long cane with a rubber tip and

would " 'sit[ ] about the length of the cane away and hit[ ] my brother on the head with

it.'" Both M.L.Z. and A.R.Z. said they observed Zebdi yell at Gomaa but only A.R.Z.

reported witnessing physical abuse. A.R.Z. said he saw Zebdi hit Gomaa when she

was carrying M.G.Z. and that Gomaa had fallen to the ground.

       The GAL concluded that "domestic violence did occur in the Zebdi home" against

Gomaa, M.L.Z., and A.R.Z. The GAL recommended that the children stay in Michigan

with Gomaa and that Zebdi enter a domestic violence treatment program.

       The trial began on July 23, 2012. Although the parties had few assets, Gomaa

and Zebdi disagreed about the nature and extent of their assets, and Zebdi denied

committing acts of domestic violence. Gomaa, Zebdi, the GAL, and several other

witnesses testified during the four-day trial.

       Gomaa testified that during the marriage, she did not have a separate bank

account and did not have access to Zebdi's personal bank account. Gomaa said that

she owned an apartment in Egypt that generated approximately $200 a month in rental

income, and she sporadically received some income from land her family owned.

Gomaa testified that she was currently working as a kindergarten teacher in Michigan.

       Gomaa testified that Zebdi's anger and abuse escalated during the marriage.

Gomaa said Zebdi would throw objects at her, push her, and slap her. Gomaa said that

one time when she was talking to her family on the phone, Zebdi pulled her out of the

room by her hair, and then shoved and kicked her. Gomaa said on another occasion,
No. 69260-7-1/6


Zebdi was upset because M.G.Z. was crying and yelled at Gomaa, slapped her, and

then grabbed her by the hair and shoved her onto the mattress while she was holding

M.G.Z.


         Gomaa's brother Omar Alim testified that while talking to Gomaa on the phone,

he heard Zebdi shouting and heard his sister scream, "[Djon't do this, don't do this."

         The court admitted the GAL report and Gomaa's contemporaneous diary entries

into evidence. The diary entries describe the abuse that took place over the course of

several years. The court also admitted an assessment by a social worker in 2007

documenting the abuse, and e-mails between Gomaa and a domestic violence

advocate at the Mountlake Terrace Police Department in 2010.

         Zebdi testified. Zebdi admitted selling the Honda Odyssey on September 21,

2011 for $16,000. Zebdi also admitted that in December 2010, he had over $40,000 in

a personal bank account. But Zebdi said that half of the money was borrowed from

friends and he used $10,000 for Gomaa and the children to go to Egypt. Zebdi told the

court that prior to the start of trial, he was fired from his job with the Pacific State Marine

Fisheries Commission. Zebdi said he did not know if he was eligible for unemployment

or, if eligible, what amount he would receive.

         Zebdi testified that he never abused Gomaa. Zebdi admitted throwing "a slipper

at her once," and conceded that he may have pulled Gomaa's hair inadvertently when it

became "caught up, below my pillow" in the bed. Zebdi also admitted that he once put

his hand on Gomaa's chin and pushed her face to the side and that she "fell on the

bed," but denied shoving her while she was holding M.G.Z.
No. 69260-7-1/7


       Zebdi also denied committing acts of domestic violence against M.L.Z. or A.R.Z.

Zebdi testified that he physically disciplined his sons as part of his "[tradition" to teach

his children good behavior. Zebdi described the three phases of raising children: seven

years of "play," seven years of "training," and seven years of "friendship." During the

"training years," Zebdi said he would "physically correct" M.L.Z. and A.R.Z. to "impress

their mind" when they did something wrong or when they failed to follow his instructions.

The "physical correction[s]" included "bang[ing]" his sons on the head with the rubber-

ball-tipped end of a cane; a slap on "[t]he back, the shoulder, sometimes the back of the

head"; or a kick "with the flat of [his] foot." Zebdi denied ever hitting his sons hard

enough to leave a mark but admitted the boys would sometimes cry when he hit them.

Zebdi testified that because both of his sons were now out of "the training phase," he

would no longer physically correct them. Zebdi said he never hit M.G.Z. because

"there's no physical punishment for girls."

       A number of witnesses testified that Zebdi was an excellent father and that they

never saw him lose his temper. Uzma Haroon testified that she and her husband knew

Zebdi and Gomaa through the mosque, that she was friends with Gomaa, and that

Gomaa "never criticized" Zebdi and would "praise" him for being a good father. The

other witnesses admitted they did not observe the family at home and had little ifany

interaction with Gomaa.

       The court awarded Gomaa $16,000 for the sale of the Honda Odyssey. The

court found that "there was domestic violence involving [Gomaa] and two older children

in the home by [Zebdi]." The court entered the decree of dissolution, the final order of

child support, extensive findings of fact and conclusions of law, and a final parenting
No. 69260-7-1/8


plan. The parenting plan limits Zebdi's residential time with the children and eliminates

mutual decision making. The parenting plan allows the children to reside in Michigan

and requires Zebdi to complete at least six months of domestic violence treatment

before he may resume visitation with M.L.Z., A.R.Z., and M.G.Z. The court awarded

Gomaa $15,000 in attorney fees based on financial need under RCW 26.09.140 and

$15,000 in attorney fees based on Zebdi's intransigence under CR 11.

                                         ANALYSIS

       Zebdi argues the trial court erred in (1) awarding $16,000 to Gomaa for the sale

of the Honda Odyssey in violation of the October 6, 2011 temporary restraining order;

(2) failing to consider cultural factors and finding Zebdi committed acts of domestic

violence against Gomaa, M.L.Z., and A.R.Z.; and (3) ordering Zebdi to pay $30,000 in

attorney fees.

       We review the court's findings of fact for substantial evidence. In re Marriage of

Skarbek. 100 Wash. App. 444, 447, 997 P.2d 447 (2000). "Substantial evidence exists if

the record contains evidence of sufficient quantity to persuade a fair-minded, rational

person of the truth of the declared premise." Bering v. Share. 106 Wash. 2d 212, 220, 721
P.2d 918 (1986). Where the trial court has weighed the evidence, the reviewing court's

role is simply to determine whether substantial evidence supports the findings of fact

and, if so, whether the findings in turn support the trial court's conclusions of law. In re

Marriage of Greene. 97 Wash. App. 708, 714, 986 P.2d 144 (1999).

       We defer to the trier of fact on issues of conflicting testimony and the credibility of

witnesses. In re Marriage of Burrill. 113 Wash. App. 863, 868, 56 P.3d 993 (2002). A




                                              8
No. 69260-7-1/9


court should "not substitute [its] judgment for the trial court's, weigh the evidence, or

adjudge witness credibility." Greene. 97 Wn. App. at 714.

       1. Award of $16,000 for Sale of Honda Odyssey

       Zebdi contends the court abused its discretion by awarding $16,000 to Gomaa

for the sale of the Honda Odyssey. A court has "broad discretion" to make a just and

equitable property distribution. In re Marriage of Rockwell, 141 Wash. App. 235, 242-43,

170 P.3d 572 (2007). This court will reverse only upon a showing of a manifest abuse

of discretion. In re Marriage of Buchanan. 150 Wash. App. 730, 735, 207 P.3d 478

(2009).

       The court awarded Gomaa $16,000 from the sale of the Honda Odyssey to

provide her with "additional necessary resources." The court also found that sale of the

car violated the temporary restraining order. The findings of fact state, in pertinent part:

       The Court finds that the most fair and equitable ruling on the Wife's
       request for maintenance is to confirm that the Wife has a need for
       maintenance which will likely last for the next two years, and that the
       Husband's present inability to pay maintenance is temporary. The court,
       therefore, has made a disproportionate allocation of the proceeds of the
       sale of the Honda Odyssey ($16,000 to Wife) in order to provide additional
       necessary resources that but for the Father's recent loss of employment
       would otherwise have been imposed as two years of monthly
          maintenance.

          . . . The Husband also sold the Wife's car on September 21, 2011 for
       $16,000, contrary to Temporary Order dated [sic] restraining the sale or
       disposition of assets.

The decree of dissolution states, in pertinent part:

          Judgment against Husband for his sale of the 2006 Honda Odyssey for
          $16,000 on or about September 21, 2011, in violation of the Court's
          Temporary Order dated October 6, 2011.




                                              9
No. 69260-7-1/10


       Zebdi does not challenge the court's decision to award Gomaa the $16,000 as a

just and equitable distribution of property. Zebdi argues the court erred in entering

judgment against him for $16,000 on the grounds that the sale of the Honda Odyssey

violated the October 6, 2011 temporary restraining order.

       While the citation to the October 6 temporary restraining order was erroneous,

there is no dispute that the sale of the Honda Odyssey violated the terms of the

September 14 temporary restraining order. The court entered a temporary restraining

order on September 14, 2011 that prohibited the parties from "transferring, removing,

encumbering, concealing or in any way disposing of any property." On October 6, the

court entered another temporary restraining order prohibiting the parties from "selling,

harming, transferring, removing, encumbering, concealing or in any way disposing of

any property." There is no dispute that Zebdi then sold the Honda Odyssey on
September 21, 2011 for $16,000. The reference to the October 6 temporary restraining
order is harmless. Skagit Countv Pub. Hosp. Dist. No. 1 v. Dep't of Revenue, 158 Wn.

App. 426, 449, 242 P.3d 909 (2010).

        2.   Domestic Violence

        Zebdi contends the court erred in finding that he committed acts of domestic

violence against Gomaa and the two boys.2 Zebdi assigns error to the following
findings and conclusions:

        The Court finds that the Wife has been the victim of domestic violence
        from the Husband throughout this marriage, including physical violence,
        verbal and emotional abuse. (Ex. [(Exhibit)] 9, Ex. 17).


          2RCW 26.50.010(1 )(a) defines "domestic violence" as "[physical harm, bodily injury, assault, or
the infliction offearof imminent physical harm, bodily injury or assault, between family or household
members." Aparent's disciplining ofa child through physical means can rise to the level of domestic
violence. See, exu, Mansour v. Mansour. 126 Wash. App. 1, 9, 106 P.3d 768 (2004).
                                                    10
No. 69260-7-1/11


       This Court finds that there was domestic violence involving the Wife and
       two older children in the home by the Respondent. Respondent's
       witnesses did not have an opportunity to observe how Respondent treated
       his family alone in their home. Respondent's repeated denial that any
       physical contact occurred, reflected in his pleadings and in his interviews
       with the Guardian ad Litem, and his later explanation of some of the
       contacts during his testimony, give credence to the statements by the Wife
       and two older children, that have not changed throughout this litigation.

       Substantial evidence supports the court's finding that Zebdi committed acts of

domestic violence against Gomaa, M.L.Z., and A.R.Z. Gomaa testified that Zebdi

physically and emotionally abused her. Gomaa's contemporaneous diary entries,

Exhibit 9, also document the abuse, and her declaration in response to Zebdi's motion

to return the children to Washington, Exhibit 17, corroborated her testimony. In

addition, the social work assessment from 2007 and e-mails between Gomaa and a

domestic violence advocate corroborated the abuse. The testimony also established

that Gomaa disclosed the abuse to friends and family.

       Zebdi claims the evidence does not support finding that he committed acts of

domestic violence against M.L.Z. and A.R.Z. because the court did not "sufficiently

consider the perceived offending acts in light of Islamic culture when making its

determination." The record does not support Zebdi's argument.

       Cultural factors are proper for the court to consider in making parenting plan

decisions. See In re Marriage of Mahalingam, 21 Wash. App. 228, 232, 584 P.2d 971

(1978). Nonetheless, while "some cultures tolerate domestic violence to a greater

degree than others," a family living in this state is "subject to the jurisdiction of

Washington courts and the laws of Washington under which domestic violence is not

tolerated." In re Dependency of A.A., 105 Wash. App. 604, 610, 20 P.3d 492 (2001).




                                               11
No. 69260-7-1/12


       The record also does not support the argument that the court did not take into

consideration cultural factors. The court specifically instructed the GAL to investigate

"cultural issues impacting parenting" and the GAL report reflects consideration of

cultural factors. The report states, in pertinent part:

       In families who come from other cultures, it is important to understand how
       their actions can be viewed against that culture and what is unique to their
       family culture. In assessing whether there was domestic violence in this
       family, it was important to understand their point of view and what they
       had agreed on.

       During trial, the court repeatedly sought clarification from Zebdi and Gomaa

about their culture and the use of physical discipline. The court also questioned several

witnesses about the three phases for raising children that Zebdi described, and whether

physical discipline was a part of Islamic cultural or religious tradition. Each of the

witnesses testified that physical discipline of children was not a part of the Islamic

religion. For example, the court asked one witness whether there is "any connection to

Islam with regard to those three phases?" The witness told the court there was not and
indicated physical punishment was not a "normal way of reprimanding" children during

the "training phase." Another witness also testified that physical discipline was not a

part of the training phase, telling the court, "Islamically, no, it's not supposed to be."3
       Further, the court's oral ruling expressly addressed cultural factors:

       [Undoubtedly, cultural issues play a role here, but even acknowledging
       that reality, there are several things I can conclude from the evidence. Mr.
       Zebdi has undeniably touched his wife and his sons in ways that were
       offensive to them. Although Mr. Zebdi wishes to have his actions viewed
       as having been done with good intentions, the truth is that his actions
       were not solely driven by pure motives.

       3Two other friends of Zebdi testified that physical discipline was not a part of either Islam or
North African parenting. Soufiane Zeghmi, whose parents were from Algeria, testified that North African
parenting style isa "little more strict" compared to the American style, but that he "admired" Zebdi's
parenting style precisely because he did not see any physical abuse.
                                                    12
No. 69260-7-1/13




              So, for all of these reasons, I find that Mr. Zebdi has engaged in
       domestic violence with both the boys and Ms. Gomaa. I find that his
       protestations to the contrary are not credible under the circumstances.

Because substantial evidence supports finding Zebdi committed acts of domestic

violence, the court did not err by imposing the parenting plan restrictions.

       Where the court finds that a parent has engaged in domestic violence, the statute

requires limitations on residential time and prohibits mutual decision making as part of

the parenting plan. RCW 26.09.191 (1)(c) and (2)(a)(iii). "[A]ny limitations or restrictions

imposed must be reasonably calculated to address the identified harm." In re Marriage

of Katare, 125 Wash. App. 813, 826, 105 P.3d 44 (2004). Here, the restrictions were

reasonably calculated to address the identified harm of domestic violence.

       3. Attorney Fee Award

       Zebdi contends the court erred in ordering him to pay $15,000 in attorney fees

under RCW 26.09.140. Zebdi contends that because he did not have the ability to pay

at the time of trial, the court erred in awarding Gomaa $15,000 under RCW 26.09.140.

Under RCW 26.09.140, the court must balance the requesting party's needs against the

other party's ability to pay. In re Marriage of Rideout, 150 Wash. 2d 337, 357-58, 77 P.3d

1174(2003).

       An appellate court reviews a trial court's award of attorney fees for abuse of

discretion. Kruger v. Kruger, 37 Wash. App. 329, 333, 679 P.2d 961 (1984). The party

challenging the award has the burden to prove the trial court abused its discretion by
making a decision that is clearly untenable or manifestly unreasonable. In re Marriage
of Mattson, 95 Wash. App. 592, 604, 976 P.2d 157 (1999). The record shows the court

balanced need against ability to pay.


                                             13
No. 69260-7-1/14


       Gomaa had not worked outside the home during the marriage. At the time of

trial, Gomaa had been employed as a teacher in Michigan with an annual salary of

$23,750. While Gomaa had a doctorate degree, the court found that her present

financial situation was "unlikely to improve in the next two years due to her child-rearing

responsibilities, lack of work history and licensing credentials." Based on her financial

declarations, the court found that Gomaa and the three children had "extremely modest

present living expenses of $2,719 per month" with an anticipated monthly gross income

of only "$1,979.16, plus net rental income of $183.33." The court also found that

Gomaa had incurred attorney fees in the amount of $58,165.94 and out-of-pocket costs

in the amount of $5,365.06.

       In terms of Zebdi's ability to pay, the court found, in pertinent part:

       At the present time, based upon [Zebdi's] testimony and his recent bank
       statements, it cannot be shown by reliable objective evidence that he has
       any significant assets from which attorney fees could be paid to [Gomaa]
       at the end of trial. However, he did appear to have more assets available
       to him at the time the case was commenced, and an attorney fee award
       based upon each party's financial resources at the time of the
       commencement of the case is appropriate in this situation.

       Because Zebdi had a "lengthy" 20-year work history and owned his own

company, the court found his "present unemployment is a temporary condition that will

most likely be rectified in the foreseeable future." The court also found that Zebdi had

significant assets in his personal bank account at the time the case was filed and owned

"his own IT business, Ghalia Enterprises, LLC[,]... from which he has received some

income." The court imputed income to Zebdi based on the State tables and the child

support worksheet Zebdi submitted to the court.




                                              14
No. 69260-7-1/15


       The case Zebdi relies on, In re Marriage of Steadman, 63 Wash. App. 523, 821
P.2d 59 (1991), does not support his argument that the court abused its discretion in

awarding fees under RCW 26.09.140. In Steadman, the court awarded attorney fees

without making any findings as to the ability to pay. Steadman, 63 Wn. App. at 529. On

appeal, we reversed and held that "[t]he trial court erred in not evaluating [the spouse]'s

ability to pay, particularly in view of the substantial tax liabilities imposed on him and the

minimal assets awarded to him." Steadman, 63 Wn. App. at 530.

       Because substantial evidence supports the trial court's finding that Zebdi had the

ability to pay, the court did not abuse its discretion in awarding Gomaa $15,000 in

attorney fees under RCW 26.09.140.

       Zebdi also contends the trial court erred in awarding $15,000 in attorney fees

under CR 11. The determination of a violation of CR 11 is within the sound discretion of

the trial court; however, the court must create an adequate record for review by

identifying the sanctionable conduct and explaining its reasons for imposing sanctions.

Biggs v. Vail, 124 Wash. 2d 193, 197, 201, 876 P.2d 448 (1994). "Awards of attorney fees

based upon the intransigence of one party have been granted when the party engaged

in 'foot-dragging' and 'obstruction,'... or simply when one party made the trial unduly

difficult and increased legal costs by his or her actions." In re Marriage of Greenlee, 65
Wash. App. 703, 708, 829 P.2d 1120 (1992) (quoting Eide v. Eide. 1 Wash. App. 440, 445,

462 P.2d 562 (1969)).

       Zebdi contends the court relied on the assertions in the declaration submitted by

Gomaa's attorney stating that "in her opinion, the Wife's attorney fees were increased




                                              15
No. 69260-7-1/16


75% overwhat should have been necessary" as a result ofZebdi's intransigence.4
Zebdi also argues the court "recited" the CR 11 factors but did not enter findings with

respect to the CR 11 factors.

       The court did not rely only on the declaration of Gomaa's attorney in finding

Zebdi intransigent and awarding fees under CR 11. In its written findings of fact and

conclusions of law addressing intransigence, the court cites to the failure to respond to

discovery requests, the failure to comply with subpoenas, and the failure to comply with

court orders:


       [T]he Petitioner's attorney fees were substantially increased by the
       Respondent's recalcitrance. He continued to accuse the Wife of the crime
       of kidnapping throughout the litigation, although the Court had issued an
       order that she and the children could remain in Michigan. The Husband
       filed repeated motions to have the GAL discharged. He refused to sign
       the Confirmation of Issues thereby causing Petitioner's attorney to appear
       before the Court (and Respondent, who was representing himself at the
       time, did not appear). Respondent failed to provide timely answers to his
       interrogatories (Ex. 34) which caused Petitioner's counsel to have to
       search public records (Ex. 41), subpoena employment records from his
       employer (Ex. 35), and subpoena bank records (Ex. 37, 40).

       The court also found that Zebdi withheld information about financial assets,

including approximately $40,000 in his personal bank account, the $10,000 he borrowed

from friends around the time the dissolution action was commenced, the $16,000 in

proceeds from the sale of the Honda Odyssey, and the income he earned from his




       4The challenged finding states:
       The Wife's attorney has stated in her fee declaration that in her opinion, the Wife's
       attorney fees were increased 75% over what should have been necessary in this case,
       as a direct result of the Husband's intransigence, as evidenced by his argumentative
       communications (Ex. 8, 26, 27), multiple attempts to disqualify the Guardian ad Litem,
       refusal to execute the Confirmation of Issues, noting hearings after counsel had given
       notice of unavailability, refusal to timely respond to the Wife's Interrogatories and
       Requests for Production, and failure to fully respond to all of the requests therein, etc.
       (Ex. 34).

                                                    16
No. 69260-7-1/17


business. Substantial evidence supports the trial court's finding of intransigence and

ordering Zebdi to pay $15,000 in attorney fees to Gomaa under CR 11.

       We affirm.5




                                                 Srt-Qo,WOQ0, ;
WE CONCUR:




       5Gomaa requests attorney fees on appeal. We decline to award attorney fees under RAP
18.9(a) or RCW 26.09.140.

                                               17